DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18 in the reply filed on 07/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires a manifold with a bore configured to delivery material to a “reaction chamber” but then further requires the manifold to be configured to deliver such material to “a reactor”.  While the reactor and reaction chamber is not actually required structure (because the limitations are intended use), the terminology and implied structure needs to be consistent, it is not clear if the reactor and the reaction chamber are intended to be the same or the relation of the two.
Claim 17 requires “the supply line” but claim 16 requires a first and second supply line so it is not clear which is referred to.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2008/0102203).
	Wu teaches a semiconductor process device comprising a manifold comprising:
- a bore configured to deliver reactant to a reaction chamber, the bore extending along a longitudinal axis (see Figs. 14A-C particularly and/or 15C, and related text), 
- an upper wall disposed at an upper end of the manifold, see cap 1267,
- an outlet at the lower portion of the manifold to deliver gas to the reactor – see bottom opening but further see as per Fig. 1 and 11A,
- first and second supply channels configured to supply gas to the bore – see per 14B,  channels 1268a and b, and/or 15C, channels 1550a/b, wherein the two supply channels merge with the bore at offset positions along the longitudinal axis – as depicted.
	Regarding claim 2, the cap of Wu would be understood to redirect upward gas downwardly, particularly as there is no upward opening.
	Regarding claims 3 and 4, the first and second blocks are 1264a and b.
	Regarding claim 5, the channels are used to supply gases to the bore, the use of them for vaporized reactants is an intended use of the apparatus – in an apparatus claim the limitations are considered met if the prior art structure is capable of the same use as that claimed.  In any case vapor is supplied to the two channels and therefore the reactant are ‘vaporized reactants’.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the system is capable of applying any gas through the system.
	Regarding claim 6, as per above the use of any particular gas is intended use of the apparatus.  
	Regarding claim 9, there is a vapor phase inlet in the first block, see wherein 1286b connects to the block.
	Regarding claim 13, as per Fig. 14A the supplies are angled in the claimed manner towards the cap and towards downstream.
	Regarding claim 15, the bore extends continuously along the longitudinal axis.
	Regarding claims 16-18, all elements of the claim are met per above, including the manifold and bore, upper wall/capping surface and first and second supply lines at different positions on the longitudinal axis.  As per above, the use of an inactive gas is an intended use of the apparatus and the apparatus of Wu is capable of the same.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Marquardt (2017/0350011).
The teachings of Wu are described above, and include a processing chamber and the claimed manifold with a bore, but Wu does not teach a showerhead.  Marquardt teaches that it is useful to include a shower head in a process chamber being fed from a manifold, see Fig. 3A and related text – the shower head has the understood advantage of providing uniform gas distribution.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the shower head of Marquardt in the apparatus of Wu as it would allow for improved gas distribution to the substrate.  The combined apparatus includes the substrate support as depicted.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claims 10 and 11, the teachings of Wu further include wherein multiple inlets are applied within a block, see Fig. 15C.  Wherein each block does not explicitly include more than two gas inlets, as per MPEP2144.04 VI. B. duplication of parts is obvious without a showing of criticality.  In this case, to form additional inlets wherein Wu already teaches multiple supplies would have been an obvious modification for the purpose of flowing additional gases. Further to claim 12, as per above, the use of any particular gas is intended use of the apparatus.
Regarding claim 14, Wu does not teach a single monolithic block, however, as per MPEP 2144.04 V. B. and C. the difference between making integral or separable is a matter of obvious/design choice for one of ordinary skill in the art.  In this case both options have understood advantages such as simplicity and/or each of cleaning, maintenance and/or fabrication, therefore to form the entire manifold of one monolithic block would have been obvious.  It is further noted that the instant application teaches no criticality of forming in parts or as a monolithic block.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715